Title: To John Adams from John Thaxter, 19 January 1784
From: Thaxter, John
To: Adams, John


          Dear Sir,
            Hingham 19th. Jany. 1784.
          ’Tis two Months this day since I arrived at New York— I delivered the Treaty & Dispatches on the 22d. Novr. to General Mifflin, the President of Congress, then at Philadelphia— One delay & another prevented my reaching home ’till the middle of December— I am ashamed that I have omitted writing so long—but Visits & Sickness have prevented.—
          Mr. Gerry wrote you so largely upon the general state of Affairs & the projects of Parties that I could have nothing to add— He wrote in November by Mr. Reed of Philadelphia—since which time I have not heard a syllable from Congress or any of its Members.—
          The Impost recommended by Congress & the Commutation with the Officers of the Army have not as yet met with the Approbation of the States of Connecticut & Rhode Island— ’Tis very probable however that Connecticut will soon consent to the Impost & make Provision for the Officers— I was told so at least— Rhode Island must then fall in— ’Tis rather unfortunate, that these Matters have been so long delayed,—or that some new plan has not been adopted— Because it renders very precarious the punctual payment of the Interest of our foreign Debts, & keeps in an unhappy Suspence a Class of Men to whom the different States are indebted— I mean our Officers— But all will go right in time— Our Countrymen commonly feel right—& will act right; but chuse to take their own time.
          Various Opinions are entertained respecting the Cincinnati—Some think it will tumble of itself—others the reverse—some suppose it the Child of Resentment—the fruit of a supposed Neglect of the Army.— ’Tis most certainly an Institution without the Sanction of the Confederacy or any particular State— Whether it is a domestic or foreign Plant I know not—but it may become a very rank & poisonous Weed in the state Garden. ’Tis planned upon a great Scale—its honors are hereditary; but only in the Families of the Officers— Foreigners may be admitted as honorary Members. I don’t see either its Necessity or Utility— One of its Objects is the support of the exalted Rights of human Nature— It is very melancholy indeed, if, just after a Revolution, one of whose professed Objects was the Recovery and Establishment of the Rights of America, a Society, consisting of Military Characters & subjects of an absolute Monarchy, should become necessary for the further support & Maintenance of those Rights.— I wish well to our officers, believe them very deserving— I am confident they spurn the Idea of an Injury to America— But what their successors may be, ought not to be trusted to Chance, nor should they have it in their Power by any Institution to become dangerous to Society.— If my Ideas are wrong, I wish to be corrected & set right— I speak but for myself.— I think I have seen enough of hereditary honors & distinctions to convince me they are hereditary Poisons.—
          The Judges of our supreme Court put on their Robes next Term— and the Barristers their Gowns— The Court have lately made some new Barristers—Mr. Morton, I think, is the youngest. I mean to attend the next Session, which will be in February—& in the Spring to quit this County. The Bar is now crouded, & more are coming on— I am fortunate in being single, & hope to scrabble at least as a Batchelor— A single Man, if industrious, need not starve in our Country.—
          I forwarded your Letter to our Governor, & have since had the honor of paying my Respects to him— He recieved & treated me politely—mentioned the Contents of your Letter & wished to render me every Service in his Power.— You will permit me here, Sir, to express again my sincere thanks to you for the friendly Letters you have written in my behalf— I wish my Merit was equal to your favorable Opinion. Whatever it may be in a political view is the fruit of your excellent Example & Instruction— Your different Negotiations were admirable Lessons in Politicks to me. I shall ever consider myself as having been highly benefited in falling under your Tuition both in Law & Politicks— My Improvements were not equal to my Advantages— I am not blind to my Infirmities— I boast only of my Fidelity while connected with you & employed in the Service.
          I had the pleasure of seeing Mrs. A. & Daughter very well last Evening on my Return from Boston— They propose to join you in the Spring. I wish you that Happiness most sincerely— They have acted very wisely in putting off their Embarkation ’till the Spring— Winter Passages are commonly rough & unpleasant.—
          You will hear of the Death of Dr. Cooper before this reaches you— ’Tis a great loss to the Parish & Town— I found that I brôt a Letter for him from Dr. F—but it was inclosed to a Gentleman in Philadelphia, ’tho I was bound directly to Boston— Dr. F derived his Information, I fancy, respecting the Reports that prevailed about him in the Negotiation for Peace, from Coll: Q— I am told he wrote the Dr. about them, & enquired if they were true?— He wrote the Dr. fully, what was said about him here— It was very natural for one so anxiously concerned for the Reputation of his Friend—
          I hope something considerable will be done in the Fisheries this year— Ship building is carried on briskly— Three Vessells are fitting out for China— This discovers an enterprizing Spirit—but will carry off too many hard Dollars.—
          I am very happy to hear that you have so well recovered of your Fever— Accept, Sir, my best Wishes for a Continuation of your Health— Please to present my most respectful Compliments to Mr. Jay & Lady—& affectionate Regards to Master John.
          With the greatest Respect, Sir, / your most humble Servant.
          J. T.
        